TmE           ATFORNEY                    GENERAL
                                              OF       -XAS

oonld c. mm                                  AunTlN il.TlcxAm
A-"*e QI*-           mwoh 9, 1939
Bomrabla Robert D. Pmn
county Attosory
hool, Tam
Ihu Plei                                     OPlnioa   P 0-b
                                             DOMArtiolo                       rowlro         2/3?48
                                             r o tain lll o o unty
                                                                WlQ r o d
                                             b o ndll~tlolm?
           IQ nply to your roqwrt  or Yarrh 3rd. far an
0piIllon&   thla Doprt4mlt 8ovorios the rozwIruotioaor
 rrtlrlr 752h or the Rovl~od Cl61 f%tuto.  af 192& mad
 ti~0irlo~li~eot~irrgsour qu00tloa whlab 18 8a sollow8:
                         *Dow Artiole 752h roqulre        2/3Tdo vote in all
                          ownty         wide rwc JmIc olootlow?=
          Yo uo r eldvlaod that ia our opinion, artlala 752h
 nqulroa 8 2/Jrdr n8jorlty vote Of the r08ldOst Pro Fty
 tex paylw,votua VotlaC, st rwh eleotloato authorrze t&
 ls8uancl4 or road bond8 on tha i&h   4ad arodit or                                               any
 oouoty or poUtlo      ru~lVl8100 0T rod dl8trlat,                                                l8    t&O
 Oa6e      WY        k.

           iMAul 7128 to Artlolo 75          romrlboc;the pauw
 and authority or sag oounty or allypo ?iipt Ml  SUbofVi8loaof
 l oountp,or any mad-dlatrlrt that     haa bna, or my &ro-
 art&r k ueeted by maygwtual or apaolal 1.n to lDew
 bonds forth   ~p0800   0r 00~kwtin(5,~0~t0i~,~
 0 UOt&                  BW4lbdWd~d,          #@tOlOd     m           voc      roads         or      turn-
 p P km,       sit than@.
                or       in T&W &a      ai Art&a   wa8
 lmeted br tho Thirty--nfnth LoGlelatun Pimt Called reb
 slon of 1.926, cnC at uhloh :ermlon Artfeloa726 to 752 mere


                         -It at euoh llsotloa two-tblrdoOS tlu
            proputy  tax poylac: rotora oest tholr ballotr
            In revoir43stha lasu~o oi bowls, th* oamlsa-
            lowr8* oourt ah6U, aa mea theroaiter08
            prrotloeblb,lswe said benidaon the i&th sod
            ordlt or rmld oounty, polltlorlrabdl~l8lm
            o r tidind clztrlot,l8 th o 01 ~8sia y k io .~

                  :?ettdak              th u e o en k         no   questloa            but    that   tt w88
 th0       lnt~nticm or              tb t0 purmlt th0
                                          L4ei814tau0                                        l0mtaus#
 of boa08 oaly                    upon l two-thfrda
                                       ncrjorlty vote of tko qwli-
 rid        tax payia~ votora, voting therdn, remrdlcnr ob
 *4th~               w        m    it   MS   •~   4i00tiorrrrf00ti88                   li 0om           a8   l
 whole, a derlmd road dlstrlot,or 8 polltloalaubd v181oa.
Boa. noborb D. I'man,
                    ltnrsh
                         9, 1939,-     a

~,r~ah           aa 8 rdarlomm     preolr~ot
                                           or 8 Jootloo
            oah bo%ag tho oaae them mn k llttlo doubt ?z
that    ; &anty rldm road boldlrlootlonrould riquln, l e
  ority   vote or two-thirdsof t& votorr to rutborlte tb
i 5-e       or bonba.